DETAILED ACTION
Claims 11-16 and 21-34 are allowed.
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a welding wire feeder  comprising the claimed welding wire feed drive, wire feed control circuitry, input power voltage sensor, power relay, bypass circuitry coupled in parallel to the power relay, wherein the bypass circuitry is configured to carry the input power during closing and opening of the power relay, a power storage circuit, and control circuitry coupled to the power relay and to the power storage circuit, wherein the control circuitry is configured to close and to open a first current carrying path of the input power to the operational component through the power relay, and to control the power storage circuit to provide power to the power relay as recited in Claim 11.   Further, the prior art does not disclose a welding wire feeder comprising the claimed power relay, power storage, control circuitry coupled to the power relay and to the power storage circuit, wherein the control circuitry is configured to close and to open a first current carrying path of the input power to the operational component through the power relay, and to control the power storage circuit to provide power to the power relay; and bypass circuitry coupled in parallel to the power relay, wherein the bypass circuitry is configured to carry the input power during close and opening of the power relay as recited in Claim 25.   
          The closest prior art references of record are Christopher et al. (US 10,384,294) and Gilliland (US 4,716,274).  It is submitted that the limitation of the bypass circuitry coupled in parallel to the power relay would render the primary citation inoperable for its intended purpose as contacter 44 is coupled for bi-directional communication with the weld power cable 44 and such an adaptation would not be achieved with the existing control circuitry 34.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761